Citation Nr: 1105035	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  05-18 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from September 1968 to 
September 1970.  
He served in the Republic of Vietnam with the Marine Corps from 
November 9, 1969 to February 2, 1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran also submitted a notice of disagreement (NOD) with 
the RO's denial of his claim for service connection for 
depression.  But he did not perfect his appeal of that claim by 
filing a timely substantive appeal (e.g., VA Form 9 or equivalent 
statement) after the RO sent him an April 2005 statement of the 
case (SOC) concerning that claim.  See 38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2010).  So that claim is not 
before the Board.

This case was previously before the Board.  In October 2007, the 
Board issued a decision denying service connection for PTSD.  In 
January 2008, the Veteran's attorney filed a motion for 
reconsideration of the Board's decision.  Accompanying the 
motion, additional VA treatment records were submitted which were 
not in the Board's possession at the time it issued the October 
2007 decision.  

In response, in a July 2008 Board decision, the Board decided on 
its own motion to vacate its October 2007 decision based on 
receipt of these additional pertinent VA treatment records.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).  In 
the same July 2008 decision, the Board also remanded the PTSD 
claim for additional development.  After completion of this 
development by the Agency of Original Jurisdiction (AOJ), the 
PTSD claim has now returned to the Board for further appellate 
consideration.  




FINDINGS OF FACT

1.  The Veteran is currently diagnosed with PTSD as a result of 
mortar attacks experienced during his Vietnam service with the 
Marine Corps from November 9, 1969 to February 2, 1970. 

2.  The Veteran has credibly and consistently stated that that he 
experienced incoming mortar fire from the enemy several times a 
week.  Moreover, the claimed stressor is consistent with the 
places, types, and circumstances of the Veteran's service in the 
Marine Corps, without clear and convincing evidence to the 
contrary. 


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's PTSD 
was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  



Governing Laws and Regulations for Service Connection for PTSD

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2010).  

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Service connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible 
supporting evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, a 
diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
See 38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See also 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 
353 (1998) (Board must make a specific finding as to whether the 
Veteran engaged in combat).

If VA determines either that the Veteran did not engage in combat 
with the enemy or that the Veteran did engage in combat, but that 
the alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's testimony or statements.  38 C.F.R. § 3.304(f); Stone 
v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 
Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  However, corroboration of every detail of a claimed 
stressor, including the Veteran's personal participation, is not 
required; rather, a Veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his or 
her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 
124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 
(1997)).  In other words, the Veteran's presence with the unit at 
the time such attacks occurred corroborates his statement that he 
experienced such attacks personally.  Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).  

On July 13, 2010, VA recently amended its regulations governing 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  This revision adds to the types of 
PTSD claims that VA will accept through credible lay testimony 
alone as being sufficient to establish occurrence of an in-
service stressor without undertaking other development to verify 
the Veteran's account.  The primary effect of the amendment of 38 
C.F.R. § 3.304(f) is the elimination of the requirement for 
corroborating evidence of a claimed in-service stressor if it is 
related to the Veteran's "fear of hostile military or terrorist 
activity."  Specifically, the final rule amends 38 C.F.R. § 
3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as 
paragraphs (f)(4) and (f)(5), respectively, and by adding a new 
paragraph (f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that 
the veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of 
this paragraph, "fear of hostile military or 
terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the Veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

See Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39,843 - 39,852 (July 13, 2010) (to be codified at 38 
C.F.R. § 3.304(f)(3), corrected by 75 Fed. Reg. 41,092 (July 15, 
2010).

As to the effective date of this amendment, the new provisions 
apply to applications for service connection for PTSD that: (1) 
are received by VA on or after July 13, 2010; (2) were received 
by VA before July 13, 2010 but have not been decided by a VA 
regional office as of July 13, 2010; (3) are appealed to the 
Board of Veterans' Appeals (Board) on or after July 13, 2010; (4) 
were appealed to the Board before July 13, 2010 but have not been 
decided by the Board as of July 13, 2010; or (5) are pending 
before VA on or after July 13, 2010 because the United States 
Court of Appeals for Veterans Claims vacated a Board decision on 
an application and remanded it for readjudication.  See Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010). 

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence 
of a nexus between the claimed in-service stressor and the 
current disability.  However, after-the-fact medical nexus 
evidence cannot also be the sole evidence of the occurrence of 
the claimed stressor.  Moreau, 9 Vet. App. at 396.  That is, just 
because a physician or other health professional accepted a 
Veteran's description of his military experiences as credible and 
diagnosed him as suffering from PTSD does not mean the [Board is] 
required to grant service connection for PTSD."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of his 
active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  
In this regard, generally, a medical provider cannot provide 
supporting evidence that a claimed in-service event actually 
occurred based on a post-service medical examination.  Moreau, 9 
Vet. App. at 395-96.  The veteran's own statements to the medical 
provider will not serve as sufficient corroboration of the 
alleged stressor.  Independent verification is required.  Id.

In determining whether service connection is warranted, the Board 
shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 
5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Analysis - PTSD

The Veteran contends that he suffers from PTSD as the result of 
the following traumatic in-service stressors: (1) he alleges two 
friends and fellow servicemen from his hometown of Adel, Alabama, 
whose names were Oscar Griffin and Benjamin Stanford, died while 
serving in Vietnam in November or December of 1969; (2) he 
alleges that during his service in Vietnam from November 9, 1969 
to February 2, 1970, when stationed as a security guard at the 
ammunition depot in Da Nang, his unit was subject to enemy mortar 
attacks several times a week.  See Veteran's October 2004 
statement; November 2004 PTSD questionnaire; June 2005 
Substantive Appeal (VA Form 9); and VA treatment records dated in 
2006 and 2007.    

Service treatment records (STRs) no not reveal complaints, 
treatment, or diagnosis for PTSD.  However, service personnel 
records (SPRs) disclose that the Veteran served in the Republic 
of Vietnam with the Marine Corps for close to four months from 
November 9, 1969 to February 2, 1970.  His military occupational 
specialty (MOS) is listed as a security sentry during his time in 
Vietnam.  He was assigned to the H&S Company, H&S Battalion, 
First FSR (Force Service Regiment), FLC (Force Logistic Command), 
while stationed in Da Nang, Vietnam.  

With regard to combat, although the Veteran at times has labeled 
his stressors as combat-related, service records do not reflect 
receipt of medals, badges, wounds, or decorations that 
specifically denote combat with the enemy.  His MOS is not 
combat-related.  Although his SPRs note he "participated in 
operations against Communist aggression while serving in 
Vietnam", this is ambiguously stated, such that both his SPRs 
and STRs fail to reveal sufficient evidence of combat.  He did 
serve in a combat zone, but there is simply insufficient evidence 
to demonstrate that the Veteran engaged in combat with the enemy.  
His personal lay statements are not enough.  As such, the combat 
presumption in connection with PTSD is not for application.  38 
C.F.R. § 3.304(f).  See 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  The remaining question is whether there is credible 
supporting evidence that any of the alleged in-service stressors 
actually occurred.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 
147; Moreau, 9 Vet. App. at 395

In this respect, there is sufficient corroborative evidence to 
verify the in-service stressor of the death of Oscar Griffin.  38 
C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. 
App. at 395.  That is, in June 2010 the National Archives and 
Records Administration (NARA) verified that Oscar Griffin was 
killed in action in Vietnam in November 1969.  

In addition, with regard to the mortar attacks stressor, the 
Board acknowledges that the RO did not undertake efforts to 
corroborate this stressor as requested by the Board in the July 
2008 remand.  That notwithstanding, the Veteran's lay testimony 
alone may establish the occurrence of this particular claimed in-
service stressor under the new liberalizing regulation for PTSD.  
The amended PTSD regulation, effective July 13, 2010, states that 
if a stressor claimed by a Veteran is related to the veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from "incoming artillery, rocket, or mortar 
fire."  See Stressor Determinations for Posttraumatic Stress 
Disorder, 75 Fed. Reg. 39,843 - 39,852 (July 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)(3), corrected by 75 Fed. Reg. 
41,092 (July 15, 2010).

In this respect, the Veteran has credibly and consistently stated 
that that he experienced incoming mortar fire from the enemy 
several times a week.  There is no clear and convincing evidence 
to the contrary.  Moreover, the claimed stressor is consistent 
with the places, types, and circumstances of the Veteran's 
service in the Marine Corps.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.303(a).  There is no specific information suggesting the 
Veteran was not present during the alleged mortar attacks during 
his several months in Vietnam.  The Board emphasizes that a 
stressor need not be corroborated in every detail.  Pentecost, 
16 Vet. App. at 128.  Thus, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor of 
mortar attacks in the present case.  See 38 C.F.R. § 3.304(f)(3) 
(effective July 13, 2010).  

However, the threshold consideration for any service connection 
claim is the existence of a current disability.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In particular, the remaining question here is whether 
there is current medical evidence diagnosing PTSD in accordance 
with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), as well as competent 
evidence of a nexus between current PTSD symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

With respect to a current PTSD diagnosis, VA mental health 
treatment records dated in 2006 and 2007, as well as a VA 
examination report dated in July 2010, all indicate that the 
Veteran currently has PTSD.  The July 2010 VA examination appears 
to have been performed in accordance with 38 C.F.R. § 4.125(a) 
(i.e., DSM-IV).  Consequently, the Veteran clearly has a current 
diagnosis of PTSD.  38 C.F.R. § 3.304(f).  In addition, he has 
also been diagnosed with depression and alcohol abuse, among 
other diagnoses.    

With respect to a nexus, there is also medical evidence of a link 
between current PTSD symptomatology and his mortar attacks 
stressor.  38 C.F.R. § 3.304(f).  Specifically, in 2006 and 2007, 
VA mental health treatment personnel, including VA psychologists 
and social workers, assessed that the Veteran has PTSD in the 
context of mentioning his mortar attacks stressor.  The Board 
acknowledges that the July 2010 VA psychological examiner opined 
that although the Veteran met the DSM-IV criteria for having 
PTSD, it was not due to the confirmed stressor of his friend's 
death.  The VA examiner pointed out that the Veteran never 
actually witnessed his friend's death.  Rather, the VA examiner 
believed the Veteran's PTSD was due to intercurrent post-service 
stressors.  But notably, the VA examiner failed to address the 
other medical evidence of record diagnosing PTSD in the context 
of mortar attacks during service.  The VA examiner did not 
sufficiently address the mortar attacks stressor, of which 
independent corroboration is not necessary under the recent PTSD 
amendments.  As such, the VA examiner's opinion is entitled to 
only limited probative value.  

Giving the Veteran the benefit of the doubt, the mortar attacks 
stressor is sufficiently corroborated given the recent 
liberalizing PTSD regulation; thus, service connection for PTSD 
is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  This 
decision does not in any way suggest that all of his present 
psychiatric impairments, including his depression and alcohol 
abuse, are related to his military service.  But that 
notwithstanding, the precise nature and extent of his now 
service-connected PTSD is not before the Board at this time.  
Only when the RO rates the PTSD will this become a pertinent 
consideration.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).


ORDER

Service connection for PTSD is granted.  




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


